        Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                                19 Civ. 3377 (LAP)
    -against-
                                                  OPINION & ORDER
    ALAN DERSHOWITZ,

                       Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is Defendant Alan Dershowitz’s motion

(dkt. no. 203) to disqualify Cooper & Kirk PLLC (“Cooper &

Kirk”) as Plaintiff Virginia Giuffre’s legal counsel.

        After the Court disqualified the law firm of Boies Schiller

Flexner LLP (“BSF”) as Ms. Giuffre’s counsel in October 2019

upon Mr. Dershowitz’s motion, (Opinion & Order, dated Oct. 16,

2019 [dkt. no. 67]), Ms. Giuffre retained Cooper & Kirk to

represent her in this lawsuit.        BSF continued to represent Ms.

Giuffre in the ongoing unsealing proceedings in her separate,

now-settled defamation lawsuit against Jeffrey Epstein associate

Ghislaine Maxwell.1      When Cooper & Kirk took over as counsel to

Ms. Giuffre in this lawsuit against Mr. Dershowitz, it received

from Ms. Giuffre’s prior counsel, and had access to, materials

designated “confidential” in the Maxwell litigation.            After the



1   Giuffre v. Maxwell, dkt. no. 15-cv-07433 (“Maxwell”).


                                      1
        Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 2 of 28



Court granted Mr. Dershowitz’s request to modify the Maxwell

protective order to permit him immediate access to some

discovery designated as “confidential” in Maxwell--but declined

to grant him access to all of it--Mr. Dershowitz moved to

disqualify Cooper and Kirk on the basis that the firm previously

had accessed the full trove of confidential Maxwell materials.

       For the reasons stated below, Dershowitz’s motion to

disqualify Cooper & Kirk is denied.

  I.      Background

       Plaintiff Virginia Giuffre alleges that she was a victim of

sexual trafficking and abuse by Jeffrey Epstein and his

associates and that Alan Dershowitz was among the men with whom

Epstein compelled her to have sex.         (See Amended Complaint (“Am.

Compl.”), dated Apr. 15, 2020, [dkt. no. 117], ¶¶ 2, 5-6.)                Mr.

Dershowitz vigorously denies these allegations and has accused

Plaintiff of, among other things, being a “serial liar[]” with a

“documented history of lying about prominent people” who

fabricated her accusations against him as part of an extortion

plot.    (Id. ¶ 17.)    Plaintiff brought this lawsuit against

Dershowitz on the basis that these statements were false and

defamatory, (Am. Compl. ¶¶ 94-112), among other claims.             Mr.

Dershowitz counterclaimed against Ms. Giuffre for defamation and

intentional infliction of emotional distress.           (Answer with




                                      2
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 3 of 28



Affirmative Defenses & Counterclaims, dated Nov. 7, 2019 [dkt.

no. 90]; Am. Counterclaims, dated June 3, 2020 [dkt. no. 127].)

     i. The Maxwell Action

     When Ms. Giuffre filed her initial complaint against Mr.

Dershowitz in April 2019, BSF represented Ms. Giuffre as legal

counsel.   BSF also had represented Ms. Giuffre in her defamation

lawsuit against Ghislaine Maxwell, which Ms. Giuffre brought

after Ms. Maxwell accused her of lying about Maxwell’s alleged

complicity in Jeffrey Epstein’s purported trafficking scheme

(“Maxwell”).2   Ms. Giuffre filed her lawsuit against Ms. Maxwell

in September 2015, and the parties settled it in May 2017.

(Order of Joint Stipulation for Dismissal, dated May 24, 2017

[dkt. no. 916 in 15-cv-7433]).     As counsel to Ms. Giuffre in the

Maxwell action, BSF of course had access to the mound of

discovery generated in that litigation and presumably had

intimate knowledge of much of it.      Much of the material in that

case remains under seal or was designated confidential and

remains subject to that case’s protective order.3        (Order, dated


2 Mr. Dershowitz eventually intervened in Maxwell, see Brown v.
Maxwell, 929 F.3d 41, 46 (2d Cir. 2019), was designated a
potential witness, signed on to the Maxwell protective order,
and received confidential discovery materials in preparation for
his potential testimony in that case (see Exs. A-B to Decl. of
Nicole Moss, dated Dec. 4, 2020 [dkt. no. 218-1, 218-2]).
3 As the parties are aware, pursuant to its mandate in Brown v.
Maxwell, the Court is undertaking a parallel, individualized
review of the materials filed under seal in Maxwell and has been
(continued on following page)

                                   3
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 4 of 28



Mar. 18, 2016 [dkt. no. 62 in 15-cv-7433].)        Under the Maxwell

protective order, materials properly marked confidential “shall

not be disclosed or used for any purpose except the preparation

and trial of [Maxwell],” (id. ¶ 4), and were only permitted to

be disclosed to specific people, including (1) “attorneys

actively working on [that] case,” (2) “persons regularly

employed or associated with the attorneys who are actively

working on [that] case,” and (3) “deponents, witnesses, or

potential witnesses” (id. ¶¶ 5(a)-(h)).       Under the terms of the

Maxwell protective order, Giuffre and Dershowitz may only use

“confidential” materials they received in Maxwell in this action

with the Court’s leave or, alternatively, with the consent of

the party who produced the materials.       (Id. ¶ 5).

    ii. BSF’s Disqualification from this Lawsuit

    On June 7, 2019, less than two months after Ms. Giuffre

filed her original complaint in this action, Mr. Dershowitz

moved to disqualify BSF as Ms. Giuffre’s legal counsel.          (Mem.

of Law in Supp. of Mot. to Disqualify, dated June 7, 2019 [dkt.

no. 8].)   Mr. Dershowitz argued that BSF should be disqualified

on the basis of (1) a purported conflict of interest, because

Mr. Dershowitz allegedly had consulted with BSF’s lawyers in



(continued from previous page)
unsealing those materials in batches, where appropriate, after
hearing from the Maxwell parties and non-parties.


                                   4
      Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 5 of 28



connection with his representation in this lawsuit, and (2) the

advocate witness rule, which may prohibit an attorney from

representing a party where the attorney will be called as a

witness.   Giuffre v. Dershowitz, 410 F. Supp. 3d 564, 577

(S.D.N.Y. 2019).    The Court held that the advocate witness rule

required BSF’s disqualification.        (Id. at 581.)

      Following BSF’s disqualification, the law firm of Cooper &

Kirk took over as Ms. Giuffre’s legal counsel.          Ms. Giuffre

originally retained Cooper & Kirk to represent her both in this

lawsuit and in the Maxwell action.       (See Decl. of Charles J.

Cooper, dated July 7, 2020 [dkt. no. 149], ¶ 6.)          Cooper & Kirk

submits that it believed in good faith that it was stepping into

the shoes of BSF in this case and would be assisting BSF in

Maxwell; it therefore believed it was authorized to review

confidential discovery from Maxwell that was contained in

Plaintiff’s case files at BSF or in Plaintiff’s custody.

(Letter from Charles J. Cooper, dated July 7, 2020 [dkt. no.

148], at 1.)

      In June 2020, Mr. Dershowitz sought to modify the Maxwell

protective order to compel Ms. Giuffre and others to produce to

him all filings and discovery materials from the Maxwell action,

including third-party discovery marked confidential.          (Letter

from Howard M. Cooper, dated June 12, 2020 [dkt. no. 133], at

1.)   He sought these materials on the basis that the Maxwell


                                    5
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 6 of 28



discovery purportedly overlapped substantially with the

discovery in this action and that its production would promote

efficiency.     (Id.)     The Court rejected Dershowitz’s request for

wholesale turnover of the discovery in Maxwell, finding that he

had not demonstrated the extraordinary circumstance or

compelling need required to justify modification of a protective

order.     (Order, dated July 1, 2020 [dkt. no. 144], at 7.)

Observing the third-party reliance on the Maxwell protective

order, the Court found that although “‘fostering judicial

economy and avoiding duplicative discovery are laudable goals

. . . they hardly amount to extraordinary circumstances or

compelling need.’”        (Id. at 8 (quoting Md. Cas. Co. v. W.R.

Grace & Co., No. 83 Civ. 7451 (SWK), 1994 WL 419787, at *9

(S.D.N.Y. Aug. 10, 1994).)        Moreover, the Court found that

allowing modification of the protective order to permit

wholesale turnover of confidential documents from Maxwell

potentially would undercut the ongoing Maxwell unsealing

process.     (Id. at 9-10.)

    In that same order, the Court also noted that it was

“troubled to learn at the June 23 oral argument that replacement

counsel for Ms. Giuffre, Cooper & Kirk, had received from Ms.

Giuffre’s former counsel, BSF, the Maxwell materials at issue in

their entirety.”        (Id. at 4.)   The Court ordered that Cooper &

Kirk destroy the Maxwell materials except for the transcript of


                                      6
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 7 of 28



Giuffre’s deposition in that case.      (Id. at 13.)     Dershowitz

immediately sought to stay the Court’s destruction order,

(Letter from Howard M. Cooper, dated July 2, 2020 [dkt. no.

146]), a request that the Court granted.       (Order, dated July 3,

2020 [dkt. no. 147]).    The Court directed the parties to confer

and develop a proposal for limited disclosure of confidential

Maxwell discovery to Mr. Dershowitz.      (Order, dated July 22,

2020 [dkt. no. 152].)

     The parties thereafter conferred and informed the Court

that Ms. Giuffre did not object to producing to Mr. Dershowitz

(1) the names of all deponents, subpoena recipients, and

affiants in Maxwell and (2) sealed materials from the Maxwell

action falling in 13 enumerated categories.        (Joint Status

Report, dated July 29, 2020 [dkt. no. 153].)        The Court noted

its concern that disclosure to Mr. Dershowitz of these

materials, even under a protective order, could undermine the

unsealing process in Maxwell and infringe upon the privacy

rights of third parties without affording them notice and an

opportunity to be heard.    (Order, dated, Aug. 4, 2020 [dkt. no.

154], at 2.)4   Accordingly, the Court invited comment from



4 The Court’s August 4 order further explained that discovery
materials not designated “confidential” in Maxwell were not
covered by the Maxwell protective order and thus could be
produced to Mr. Dershowitz. (Order, dated Aug. 4, 2020 [dkt.
no. 154], at 3.)


                                   7
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 8 of 28



nonparties in Maxwell as it considered the Dershowitz parties’

proposal.     (Id. at 2.)

     After considering the parties’ submissions and those from

interested nonparties, the Court declined to approve in full the

parties’ proposal to modify the protective order.         (Order, dated

Sept. 9, 2020 [dkt. no. 174], at 7.)      The Court reiterated that

wholesale turnover of the Maxwell discovery could undercut the

unsealing process underway and that the privacy interests of the

Maxwell litigation’s nonparties weighed against such broad,

unilateral modification of the protective order.         (Id. at 5.)

Moreover, the Court found that Mr. Dershowitz could not

demonstrate a compelling need to modify the protective order for

all 13 broad categories of documents that he requested,

especially considering the narrower allegations in this case.

(Id. at 6.)     The Court granted the request to modify the

protective order in part, ordering Ms. Giuffre to turn over to

Mr. Dershowitz “all sealed materials and discovery that mentions

Mr. Dershowitz, excluding material produced by or material (or

portions of material) discussing a specific nonparty Doe whose

privacy interests are the subject of a separate sealed order.”

(Id. at 7.)5


5 Pursuant to the Court’s order, Cooper & Kirk since has produced
to Mr. Dershowitz excerpts of deposition and hearing
transcripts, deposition exhibits, party and non-party
(continued on following page)

                                   8
          Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 9 of 28



      Mr. Dershowitz thereafter moved to disqualify Cooper & Kirk

as Ms. Giuffre’s counsel.6

    II.     Legal Standard

      The authority of federal courts to disqualify counsel

“derives from their inherent power to preserve the integrity of

the adversary process.”         Hempstead Video, Inc. v. Inc. Vill. of

Valley Stream, 409 F.3d 127, 132 (2d Cir. 2005) (internal

quotation marks omitted).          “Motions to disqualify are generally

not favored.       They are often tactically motivated; they cause

delay and add expense; they disrupt attorney-client

relationships sometimes of long standing; in short, they tend to

derail the efficient progress of litigation.”             Felix v. Balkin,

49 F. Supp. 2d 260, 267 (S.D.N.Y. 1999) (internal citation

omitted).       The decision to disqualify “is a matter committed to

the sound discretion of the district court.”             Cresswell v.

Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir.1990).


(continued from previous page)
productions, other discovery materials, and sealed filings that
were in Cooper & Kirk’s custody and mentioned Defendant
(including sufficient surrounding material to provide context
for the references), as well as excerpts of expert reports.
(Decl. of Nicole J. Moss (“Moss. Decl.”), dated Dec. 4, 2020
[dkt. no. 218], ¶ 6.)
6 (Memorandum of Law in Support of Prof. Alan Dershowitz’s Motion
to Disqualify (“Mot.”), dated Nov. 18, 2020 [dkt. no. 204];
Prof. Alan Dershowitz Reply in Support of Motion to Disqualify
(“Reply”), dated Dec. 11, 2020 [dkt. no. 223]; see also Virginia
Giuffre’s Response Memorandum of Law in Opposition to Motion to
Disqualify (“Opp.”), dated Dec. 4, 2020 [dkt. no. 217].)


                                        9
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 10 of 28



    The rules of the American Bar Association and state

disciplinary bodies “merely provide general guidance and not

every violation of a disciplinary rule will necessarily lead to

disqualification.”    Hempstead Video, 409 F.3d at 132; see also

Bd. of Ed. of City of New York v. Nyquist, 590 F.2d 1241, 1246

(2d Cir. 1979).    Moreover, “[d]isqualification is appropriate

only if the attorney's misconduct ‘tends to taint the underlying

trial’ by affecting his or her presentation of the case.’”

Tradewinds Airlines, Inc. v. Soros, No. 08 CIV. 5901 JFK, 2009

WL 1321695, at *4 (S.D.N.Y. May 12, 2009) (quoting Nyquist, 590

F.2d at 1246).    “The business of the court is to dispose of

litigation and not to act as a general overseer of the ethics of

those who practice here unless the questioned behavior taints

the trial of the cause before it.”       W.T. Grant Co. v. Haines,

531 F.2d 671, 677 (2d Cir. 1976).       “[T]he Second Circuit

requires a high standard of proof on the part of the party

seeking to disqualify an opposing party's counsel. . . .”           Kubin

v. Miller, 801 F. Supp. 1101, 1113 (S.D.N.Y. 1992).          However,

“any doubt is to be resolved in favor of disqualification.”

Giuffre v. Dershowitz, 410 F. Supp. 3d 564, 570 (S.D.N.Y. 2019)

(quoting Hull v. Celanese Corp., 513 F.2d 568, 571 (2d Cir.

1975)).




                                   10
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 11 of 28



  III. Discussion

    Mr. Dershowitz argues that Plaintiff has an unfair

advantage because Cooper & Kirk has reviewed confidential

discovery from its client’s lawsuit against Ghislaine Maxwell

and the Court since has declined to modify that case’s

protective order to allow him to use those confidential

materials wholesale here.     Mr. Dershowitz contends that, as a

result, he will be prejudiced so long as Cooper & Kirk continues

to represent Ms. Giuffre.     His ultimatum for the Court is

simple: disqualify Plaintiff’s lawyers or give him the

documents.

    Within this Circuit, “disqualification has been ordered

only in essentially two kinds of cases: (1) where an attorney's

conflict of interests in violation of Canons 5 and 9 of the Code

of Professional Responsibility undermines the court's confidence

in the vigor of the attorney's representation of his client, or

more commonly (2) where the attorney is at least potentially in

a position to use privileged information concerning the other

side through prior representation, for example, in violation of

Canons 4 and 9, thus giving his present client an unfair

advantage.”    Nyquist, 590 F.2d at 1246.       Outside of these

cases, courts “have shown considerable reluctance to disqualify

attorneys despite misgivings about the attorney's conduct.”             Id.




                                   11
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 12 of 28



     As an initial matter, Mr. Dershowitz does not identify any

Rule of Professional Responsibility that Cooper & Kirk

purportedly has violated, nor can the Court discern one.7          He

does not allege that either Cooper & Kirk or any of its lawyers

has ever violated a duty to him or that the firm has a purported

conflict of interest that gives rise to an appearance of

impropriety.   See e.g., Fund of Funds, Ltd. v. Arthur Andersen &

Co., 567 F.2d 225, 233 (2d Cir. 1977).       Nor does he allege that

the firm is in a position to use against him his own privileged

or confidential information.      He instead seeks to place Cooper &

Kirk’s representation among the “rare exceptions,” Nyquist, 590

F.2d at 1246, outside of the two principal categories identified



7 Although one court within this Circuit has observed that the
Court of Appeals has found “violations of a protective order . .
. to constitute a violation of [New York] Rule of Professional
Conduct 8.4,” the conduct must involve “dishonesty, fraud,
deceit or misrepresentation” to rise to the level of violating
that rule. Errant Gene Therapeutics, LLC v. Sloan-Kettering
Inst. for Cancer Research, No. 15-CV-2044 (AJN) (RLE), 2017 WL
2418742, at *4 (S.D.N.Y. June 5, 2017) (citing Peters v. Comm.
On Grievances for U.S. Dist. Court for S. Dist. Of New York, 748
F.3d 456, 459, 461-62 (2d Cir. 2014)); NY ST RPC Rule 8.4. To
the extent that Cooper & Kirk’s receipt and review of the
Maxwell discovery after it replaced BSF as counsel amounted to a
violation of the Maxwell protective order, Mr. Dershowitz does
not allege that Cooper & Kirk acted dishonestly. To the
contrary, Cooper & Kirk appears to have been forthcoming about
its possession of the Maxwell materials in its exchanges with
Mr. Dershowitz’s counsel, and it appears to have believed in
good faith that it was entitled to access these materials in
connection with providing assistance in Maxwell. (See Letter
from Charles J. Cooper, dated July 7, 2020 [dkt. no. 148], at
1.)


                                   12
      Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 13 of 28



by the Court of Appeals, where disqualification is nonetheless

warranted.8

      Mr. Dershowitz points to one case within this Circuit

addressing a scenario where neither of these two classifications

was in question, (Mot. at 6-7) (citing Tradewinds Airlines, Inc.

v. Soros, 2009 WL 1321695 (S.D.N.Y. May 12, 2009)), and there

the Court declined to disqualify counsel anyway.          The defendant

in Tradewinds sought disqualification of plaintiff’s counsel

because that attorney previously had represented a different

plaintiff in a prior lawsuit against the same defendant.           Id. at

*1.   The earlier case resulted in settlement, and its protective

order barred the parties and counsel from using that case’s

confidential discovery materials in any other case.           Id. at *2.

In the subsequent case, defendant argued that plaintiff’s


8 This Court recently has observed that courts within this
Circuit have rarely, if ever, disqualified counsel without
finding a violation of the Code of Professional Responsibility.
In re Corp. Res. Servs., Inc., 595 B.R. 434, 448 n.4 (S.D.N.Y.
2019) (“Although some courts in this Circuit have stated that
‘disqualification may be justified even in the absence of a
clear ethical breach ‘where necessary to preserve the integrity
of the adversary process,’ even in these cases, the courts based
their decisions regarding disqualification of counsel on whether
these attorneys had violated a rule of professional conduct.”
(quoting Merck Eprova A.G. v. ProThera, Inc., 670 F. Supp. 2d
201, 208 (S.D.N.Y. 2009) (internal citation omitted)); see also
Drag Racing Techs., Inc. as D.R.T., Inc. v. Universal City
Studios, Inc., No. 02 CIV. 0958 (BSJ), 2003 WL 1948798, at *3
(S.D.N.Y. Apr. 24, 2003) (“Disqualification is warranted only in
situations where violations of the Canons of the Code of
Professional Responsibility (the “Canons”) pose a significant
risk of trial taint.” (citation omitted)).


                                    13
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 14 of 28



counsel had an unfair advantage because plaintiff’s counsel had

accessed these confidential materials previously.         Id. at *8.

     As an initial matter, Tradewinds’ facts are distinct in key

respects.    There, the law firm--but not the plaintiff--had been

involved in the prior litigation.       Accordingly, the law firm--

but not the plaintiff--had been acquainted with the confidential

discovery materials that the defendant alleged imbued his

counterparty with an unfair advantage.9       It therefore was

possible, in theory, for the court to purge the taint of

exposure to the confidential discovery material by disqualifying

counsel.    The same cannot be said here.     As a practical matter,

Mr. Dershowitz offers no explanation as to how replacing Cooper

& Kirk with any other law firm would somehow mitigate his

disadvantage when Ms. Giuffre herself also had access to the

confidential discovery material in Giuffre v. Maxwell, a multi-

year lawsuit in which she was the plaintiff, an involved

litigant, and a deponent.     To the contrary, Mr. Dershowitz



9 Mr. Dershowitz likewise points to Hu-Friedy Manufacturing Co.
v. General Electric Co., No. 99 C 0762, 1999 WL 528545 (N.D.
Ill. July 19, 1999), a replica of the scenario in Tradewinds
where counsel represented a plaintiff in a lawsuit against GE
and obtained confidential discovery from GE prior to settling
the case, then sued GE on behalf of another plaintiff. There,
the Court found that Plaintiff had “no unfair advantage in this
action due to its previous exposure to the confidential
information” because, to the extent the information was
relevant, it could be obtained in discovery. Id. at *3
(emphasis in original).


                                   14
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 15 of 28



appears to concede that disqualifying Ms. Giuffre’s counsel, a

“drastic measure” for which courts must employ a “restrained

approach” when considering, Capponi v. Murphy, 772 F. Supp. 2d

457, 471 (S.D.N.Y. 2009), would do little to remedy these

perceived advantages.    (Reply at 8 (“Professor Dershowitz agrees

with Plaintiff that disqualification is an imperfect solution

. . . .”).)

     The question the Court ultimately must answer, however, is

whether Cooper & Kirk’s representation of Ms. Giuffre

nonetheless amounts to “the rare circumstance where an

attorney's conduct ‘poses a significant risk of trial taint.’”

Decker v. Nagel Rice LLC, 716 F. Supp. 2d 228, 231 (S.D.N.Y.

2010) (quoting Glueck v. Jonathan Logan, Inc., 653 F.2d 746, 748

(2d Cir. 1981)).    Tradewinds rejected defendant’s contention

that “access to confidential information disclosed under the

Protective Order [in the prior litigation] necessarily gives

[plaintiff] an unfair advantage and taints th[e] case,” holding

that disqualification was not warranted.        Tradewinds, 2009 WL

1321695, at *8.    Mr. Dershowitz argues that Tradewinds and other

cases10 compel disqualification where “opposing counsel has the


10The other cases upon which Mr. Dershowitz relies for this
proposition concern an attorney’s use of information alleged to
have been obtained from a prior client and are scenarios where
the court did not disqualify counsel anyway. See Med.
Diagnostic Imaging, PLLC v. CareCore Nat., LLC, 542 F. Supp. 2d
(continued on following page)

                                   15
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 16 of 28



benefit of confidential discovery from a prior litigation that

will not be discoverable in the case at bar.” (Mot. at 6-7.)            To

be more precise, Tradewinds contemplated a scenario where the

information in the hands of opposing counsel is both relevant

and not discoverable, i.e., privileged, and could be used

against a former client, which could warrant disqualification.

Tradewinds, 2009 WL 1321695, at *8 (“An attorney's prior access

to relevant but non-discoverable information gives her an unfair

advantage in litigation against a former client.”).

    As to relevance, the Court previously rejected Mr.

Dershowitz’s contention that he is entitled to the full

discovery record in Maxwell via modification of the protective

order--he already has “had several bites at this particular

apple”--including because not all of it is relevant here.

(Order, dated Sept. 9, 2020 [dkt. no. 174], at 2.)         Mr.

Dershowitz initially sought to modify the Maxwell protective

order to permit him access to “all filings and discovery

materials, including third-party discovery” from that case.



296, 315 (S.D.N.Y. 2008) (finding that “in the context of a
violation of Canon 4,” where an attorney uses a “former client’s
confidences to the new client’s advantage,” disqualification may
not be warranted “if a party is capable of securing confidential
information by means other than through prior representation”);
DeVittorio v. Hall, Nos. 07 Civ. 0812 (WCC), 07 Civ.1956 (WCC),
2007 WL 4372872, at *12; Gen. Am. Commc’ns Corps. v. Rumpf, No.
83 CIV. 2308 (CBM), 1989 WL 101926, at *5 (S.D.N.Y. Aug. 29,
1989).


                                   16
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 17 of 28



(See Letter from Howard M. Cooper, dated June 12, 2020 [dkt. no.

133], at 1.)      The Court denied such an overbroad request because

Mr. Dershowitz had “not beyond conclusory assertions

demonstrated a congruence between the Maxwell action and his own

that would warrant such an indiscriminate approach.”          (Order,

dated July 1, 2020 [dkt. no. 144], at 8.)        The Court observed

that, although the two cases shared some similarities, “Ms.

Giuffre’s action against Mr. Dershowitz relates primarily to a

much narrower range of conduct than what was at issue in her

action against Ms. Maxwell.”      Id. at 9.   It therefore declined

to modify the Maxwell protective order to permit turnover of the

entire confidential Maxwell discovery record “that may not even

be relevant to his defense or to his counterclaims against Ms.

Giuffre.”   Id.

     Mr. Dershowitz seeks to revisit this issue yet again, even

though the Court has since modified the Maxwell protective order

to permit him to use all sealed materials and discovery that

reference him (subject to a limited exception11).        (Order, dated

Sept. 9, 2020 [dkt. no. 174], at 7.)       He points to additional

portions of the confidential Maxwell record that he believes are

relevant to this case and for which he argues the Court is


11Evidently, Mr. Dershowitz already possesses some of the
confidential materials that the Court held Mr. Dershowitz was
not entitled to through modification of the protective order.
(See Ex. B to Moss. Decl. [dkt. no. 218-2], at 4-6.)


                                   17
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 18 of 28



required to modify the Maxwell protective order.         He believes

that he is entitled to, among other things, confidential Maxwell

materials concerning “Plaintiff’s boyfriends at the time she

worked for Epstein, James Michael Austrich and Tony Figueroa;

her father, Sky Roberts; her mother, Lynn Trude Miller; Epstein

houseman Juan Alessi; Epstein pilot David Rodgers; and other

individuals who were present at Epstein’s properties in the

relevant time period,”12 (Mot. at 5); “discovery concerning

individuals whom Plaintiff alleges she was sexually trafficked

to by Epstein,” (Mot. at 8); and testimony from “Juan Alessi,

Maria Farmer and Sarah Ransome” because, for those individuals,

“the Amended Complaint expressly relies on [their] statements

and testimony,” (Reply at 4).13


12In the Court’s August 4 order, it noted that documents not
marked confidential, including those such as “‘the transcripts
of the depositions of witnesses including James Austrich, Tony
Figueroa, Sky Roberts, Brittany Henderson, and Juan Alessi,’
which ‘do not bear confidential designations’ and which were
unsealed by the Court of Appeals[]” could be turned over.
(Order, dated Aug. 4, 2020 [dkt. no. 154], at 4 n.1.)
13Mr. Dershowitz contends that Plaintiff’s Amended Complaint
relies on confidential materials from Maxwell but specifically
only points to “statements and testimony by Juan Alessi, Maria
Farmer and Sarah Ransome” referenced in certain paragraphs of
the complaint (Reply at 3-4 (citing Am. Compl. ¶¶ 60, 62-64, 72-
74, 81)). Ms. Giuffre annexed affidavits from both Ms. Farmer
and Ms. Ransome to the Amended Complaint to support the
allegations that Mr. Dershowitz references. (Compare Ex. 12,
Affidavit of Maria Farmer [dkt. no. 1-12]; Ex. 14, Affidavit of
Sarah Ransome [dkt. no. 1-14] with Am. Compl. ¶¶ 62-64, 72-74).
The quoted testimony from Mr. Alessi (id. ¶ 60) is publicly
available. This is unlike the situation in Errant Gene
(continued on following page)

                                   18
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 19 of 28



    To the extent these confidential Maxwell materials are

relevant, Cooper & Kirk’s disqualification might be warranted

only if the materials were not discoverable.        See Rumpf, 1989 WL

101926, at *4; see also Hu-Friedy Mfg. Co., 1999 WL 528545, at

*3 (finding plaintiff had “no unfair advantage in this action

due to its previous exposure to the confidential information”

because “[a]ny reasonably competent attorney would routinely

obtain it in discovery”).     Mr. Dershowitz argues he cannot

obtain these documents in discovery because the Court “has

already denied Professor Dershowitz’s efforts to obtain

discovery of the materials in Cooper & Kirk’s possession,” (Mot.

at 8), and that “under the Court’s prior rulings Professor

Dershowitz will never be allowed to see” these documents, (Mot.

at 14).   But the Court’s prior orders only addressed whether Mr.

Dershowitz had made a showing of extraordinary circumstance or

compelling need required to modify unilaterally a protective

order in another litigation--and obtain that case’s confidential

discovery record wholesale--where parties and non-parties had

reasonably relied on the protective order in handing over their


(continued from previous page)
Therapeutics, LLC v. Sloan-Kettering Institute for Cancer
Research, 2017 WL 2418742 (S.D.N.Y. June 5, 2017), to which Mr.
Dershowitz cites, where plaintiff’s counsel learned the identify
of a third party solely through confidential discovery materials
and initiated a state court lawsuit against that third party
using information that was “designated [‘attorneys’ eyes only’]
and Confidential.” Id. at *2.


                                   19
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 20 of 28



documents and testimony.     (Order, dated July 1, 2020 [dkt. no.

144], at 12 (“Had the parties producing discovery in Maxwell

under the auspices of the protective order anticipated that

their information could eventually be turned over to make

litigation of a related, but entirely separate, case more

convenient, they may have never produced information in the

first place.”); see also Order, dated Sept. 9, 2020 [dkt. no.

174], at 5.)

     Although the Court found that Mr. Dershowitz’s proffered

justification--principally, to avoid duplicative discovery--was

insufficient to modify the protective order, it did not

foreclose Mr. Dershowitz’s ability to obtain discovery from

third parties through other means.       As Ms. Giuffre points out,

the materials Mr. Dershowitz seeks are discoverable by

definition; indeed, they are the Maxwell discovery record.              Mr.

Dershowitz hypothesizes that the Court might not agree that the

discovery demands he ultimately serves on third parties will be

sufficiently narrow.    (Mot. at 13 (“[T]here is no reasonable

basis to presume the Court would require any of these non-

parties to comply with Professor Dershowitz’s discovery requests

seeking the same information they produced in Maxwell.14          Indeed,


14Rather than serving such a hasty (and possibly overbroad)
discovery demand, Mr. Dershowitz could consider crafting
requests for third parties that are appropriate for this case,
rather than the Maxwell case.

                                   20
       Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 21 of 28



to date . . . the Court has charted a narrow scope of discovery

. . . .”).      But “‘[m]ere speculation’ regarding the reasons for

supporting disqualification”-- that the Court may in the future

not fully agree with the scope of Mr. Dershowitz’s discovery

requests when he makes them--“is insufficient” to disqualify

counsel.     Zappin v. Comfort, No. 18 CIV. 1693, 2019 WL 409831,

at *2 (S.D.N.Y. Feb. 1, 2019) (citations omitted).           As of now,

those materials remain presumably discoverable, and,

accordingly, Cooper & Kirk’s prior access of them does not

warrant disqualification.       See DeVittorio, 2007 WL 4372872, at

*10.

       Ms. Giuffre likewise is unable to rely on the confidential

Maxwell discovery that Mr. Dershowitz submits confers upon her

an unfair advantage.      Like Mr. Dershowitz, in this litigation

she may rely upon any non-confidential Maxwell discovery,

(Order, dated, Aug. 4, 2020 [dkt. no. 154], at 3), and any

confidential Maxwell discovery that references Mr. Dershowitz

(subject to a limited exception), (Order, dated Sept. 9, 2020

[dkt. no. 174], at 7).       Moreover, like Mr. Dershowitz, she may

rely on any of her own documents produced in Maxwell, whether

designated confidential in that litigation or not. (Agreed

Protective Order, dated Dec. 21, 2020 [dkt. no. 227], at 2-3.)

And to the extent Ms. Giuffre requires any other discovery from




                                     21
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 22 of 28



third parties, she, like Mr. Dershowitz, can serve those third

parties with discovery requests, as in any other litigation.

    Mr. Dershowitz’s arguments about why he should not have to

obtain discovery from third parties--and that the Court should

modify the protective order and give the balance of the Maxwell

confidential discovery to him wholesale--are unavailing.          He

insists that he should not need to seek discovery from third

parties where a party to the case possesses the discovery, but

Ms. Giuffre cannot use the confidential Maxwell materials he

demands, either.    Indeed, Ms. Giuffre must also seek this

discovery from the third parties who produced it and has

indicated her intention to do so.       (See Letter from Charles J.

Cooper, dated July 7, 2020 [dkt. no. 148], at 2 n.2 (“We have

refrained from using confidential material in this manner and

announced our intention to obtain confidential material anew in

discovery so that we could use it in this action.”).)          Moreover,

unlike in Soto v. Castlerock Farming and Transport, Inc., 282

F.R.D. 492 (E.D. Cal. 2012), these discovery materials were only

in Ms. Giuffre’s possession subject to a protective order that

barred her from using them in any litigation other than Maxwell.

As here, courts have routinely enforced protective orders and

prohibited parties from using confidential discovery in other

litigations when the discovery is obtained pursuant to a

protective order forbidding such use. See e.g., Nielsen Co.


                                   22
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 23 of 28



(U.S.), LLC v. Success Sys., Inc., 112 F. Supp. 3d 83, 122

(S.D.N.Y. 2015).    Mr. Dershowitz’s position that he is entitled

to all confidential Maxwell materials simply because Ms. Giuffre

possessed them would render the protective order completely

meaningless.

    Moreover, Mr. Dershowitz doubts that he “could somehow

divine a list of non-parties who provided discovery in Maxwell,”

(Mot. at 13), and “cannot pursue discovery from persons whose

very identities have been withheld from him.”        (Reply at 5.)

Because Mr. Dershowitz asserts that he can prove the truth of

his assertions that Ms. Giuffre extorted “wealthy Epstein

associates,” (id. at 3), and has a “documented history of lying

about prominent people,” (id. at 4 (emphasis added)), it would

seem that he should know the non-parties from whom he should

seek discovery on these issues.      The Court has already

considered his demand to modify the protective order and provide

him with a list of all deponents, subpoena recipients, and

affiants in Maxwell and denied his request as overbroad. (Order,

dated Sept. 9, 2020 [dkt. no. 174].)       That Ms. Giuffre and her

counsel may now have a “head start” because of Ms. Giuffre’s

involvement in the Maxwell litigation, including remembering

non-parties who were involved in the litigation, may be an

advantage, but it is not an “unfair” one warranting her




                                   23
      Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 24 of 28



attorney’s disqualification.15      Tradewinds, 2009 WL 1321695, at

*8.

      Mr. Dershowitz also makes much of this supposed strategic

advantage conferred upon Ms. Giuffre because of Cooper & Kirk’s

prior access to Maxwell discovery.        He argues that Cooper & Kirk

must be disqualified because “[e]ven if they cannot overtly use

this material” they “will nonetheless be operating with

knowledge of critical information.”        (Mot. at 10-11.)     Mr.

Dershowitz cites Ullrich v. Hearst Corp., 809 F. Supp. 229

(S.D.N.Y. 1992) in support of this argument, but that case seems

to counsel against disqualification here.16        In Ulrich, the Court


15 Mr. Dershowitz contends that seeking discovery from third
parties would not obviate the need to have access now to all
discovery they provided in Maxwell on other grounds as well.
(Mot. at 13 n.7.) As to deposition testimony, Mr. Dershowitz
argues that he will need access to the prior testimony of
witnesses to “prepare for their depositions” and “impeach their
testimony.” (Id.) He may request relevant portions of those
deposition excerpts if and when he decides to depose any of
those third parties. But his contention that he somehow needs
all confidential Maxwell discovery now to police future third-
party compliance with any subpoena he serves by allowing him to
“verify the completeness of their document productions” (id.)
provides no cognizable basis to modify the Maxwell protective
order.
16 Mr. Dershowitz also cites Matter of Beiny, 517 N.Y.S.2d 474

(1987), as being “instructive” in its holding that suppression
of improperly obtained documents is not an adequate remedy, but
federal courts have regularly distinguished it on the bases of
the attorney’s egregious conduct in that case and because it
applied state law standards for suppression of evidence and
disqualification. See Carrion v. City of New York, 2002 WL
31093620, at *4 (S.D.N.Y. Sept. 18, 2002) (“In . . . Beiny, the
conduct of the parties was considerably more troubling than
(continued on following page)

                                    24
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 25 of 28



disqualified plaintiff’s attorney, who had represented the

defendant in numerous prior lawsuits and previously had provided

the defendant general legal advice.       Id. at 238.    Although the

attorney had never advised the defendant, his former client, in

connection with the instant lawsuit, the Court held that his

extensive consultations with defendant during his prior

professional representation of defendant warranted

disqualification.    Id. at 235-36.     The Court recognized that

such knowledge obtained during the course of his prior

representation imbued the attorney with knowledge beyond

discrete litigated matters, including “knowing what to ask for

in discovery, which witnesses to seek to depose, what questions

to ask them, what lines of attack to abandon and what lines to

pursue, what settlements to accept and what offers to reject,

and innumerable other uses.”      Id. at 236.




(continued from previous page)
Mosaku's conduct here . . . . In Beiny, the court found that
petitioner made misrepresentations in order to obtain and use
privileged documents.”); Ann L. v. X Corp., 133 F.R.D. 433, 439
(W.D.N.Y. 1990) (“Although not bound by the standards of
disqualification in Matter of Beiny (Weinberg), even if
disqualification is a permissible remedy under Rule 26(c), it
should simply be noted that the record in this case contains no
evidence of the egregious and calculated misconduct present in
that case.”); Balmer v. 1716 Realty LLC, 2006 WL 898064, at *2
(E.D.N.Y. Apr. 3, 2006) (“Unlike Beiny, the failure to give
notice was due to mistake rather than deception on the part of
counsel in an attempt to gain a tactical advantage.”).



                                   25
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 26 of 28



    These strategic advantages gained from close consultation

on legal matters with a client are not unique to Cooper & Kirk.

As discussed supra, likely they would accrue to any law firm

that represents Ms. Giuffre in her lawsuit against Mr.

Dershowitz, given her involvement as the Plaintiff in Maxwell,

her intrinsic knowledge of the details of her own personal life

and the facts as they relate to her allegations against Mr.

Dershowitz and Ms. Maxwell, and the personal nature of this

litigation.   This is the strategic benefit afforded to the

plaintiff in many civil cases.      But like any defendant, Mr.

Dershowitz can seek to depose Ms. Giuffre as a fact witness and

deploy other discovery tools and advocacy to gain strategic

footing.   Disqualifying Ms. Giuffre’s counsel would do little,

if anything, to correct the imbalance that Mr. Dershowitz

identifies.

                              *     *     *

    What Mr. Dershowitz wants from his motion to disqualify is

apparent: for the Court to reconsider its denial of his multiple

demands to modify the Maxwell protective order.         He does little

to hide the ball.    (See e.g., Reply at 2 (“Professor

Dershowitz’s preferred solution remains that he be provided with

equal (or roughly equal) access to the Maxwell discovery

materials in Cooper & Kirk’s possession.”).)        The Court of

Appeals routinely has cautioned that “disqualification motions


                                   26
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 27 of 28



are often interposed for tactical reasons,” see e.g., Nyquist,

590 F.2d at 1246, and, accordingly, “[m]otions to disqualify

opposing counsel are viewed with disfavor in this Circuit.”

Bennett Silvershein Assocs. v. Furman, 776 F. Supp. 800, 802

(S.D.N.Y. 1991).    Although it may be more convenient for Mr.

Dershowitz (and Ms. Giuffre) to make use of all confidential

Maxwell discovery through modification of the protective order,

the Court already has found that such an indiscriminate approach

is not warranted under the circumstances because it would

eviscerate the safeguards the protective order promised to third

parties (Order, dated July 1, 2020 [dkt. no. 144].)          Although it

may take more effort, Mr. Dershowitz has at his disposal the

Federal Rules of Civil Procedure, like any defendant, to track

down from both Ms. Giuffre and third parties evidence relevant

to his claims or defenses.     Disqualification levies a “serious

impact . . . on the client's right to select counsel of his

choice.”   Glueck v. Jonathan Logan, Inc., 653 F.2d 746, 748 (2d

Cir. 1981).   Ms. Giuffre’s head start is insufficient reason to

impose upon this right again by disqualifying her pro bono

counsel for the second time, nearly two years into this

litigation.




                                   27
     Case 1:19-cv-03377-LAP Document 240 Filed 01/28/21 Page 28 of 28



  IV.     Conclusion

    For the reasons described above, Defendant’s motion to

disqualify the law firm of Cooper & Kirk (dkt. no. 203) is

denied.    The Clerk of the Court shall close the open motion.

    SO ORDERED.

Dated:      New York, New York
            January 28, 2021

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   28
